By the Court.

McDonald J.
delivering the opinion.
The execution claiming the money in this case, and issued on the oldest judgment against the property, which produced the money in Court for distribution, had never been interposed to claim the money raised on the mortgage fi. fa. and withdrawn; it was an older lien on the mortgaged property, and the mortgagee bad a right to purchase it to protect his security; it was the oldest judgment against the property, raising the fund now in Court, and there being noth*275ing in the case to affect the validity of its lien on the property, the Court below ought to have ordered the money to be applied to its payment, as far as it would go.
J udgment reversed.